DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit”, “acquisition unit”, “presentation unit”, “display controller”, and “display device” in claim 1, and “collector device” in claim 2.
According to the Specification, each of the “output unit”, “acquisition unit”, “presentation unit”, “display controller”, and “collector device” is a type of hardware, such as a programmable computer or processor, or software embodied on a non-transitory storage medium. According to the Specification, the “display device” is a display.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “ranging from easy to difficult” in line 4. It is unclear what is to be considered an easy difficulty level and what is to be considered a difficult difficulty level. For this examination, any reference that teaches varying levels of difficulty will read on the claim language of “ranging from easy to difficult” since one difficulty level out of a plurality of different difficulty levels will inherently either be “easier” “more difficult” than another difficulty level. The same indefiniteness issue is present in claim 4 regarding “very easy, easy, average, difficult and very difficult”. Any reference that 
 Regarding claim 2, it remains unclear what it means to be correlated to a series of mental tasks on a common timeline.
Regarding claim 6, it is unclear what the claim is intending to recite. What is meant by “to oversample data collected at a more contemporaneous time? Contemporaneous means during or occurring in the same time period. What is the data contemporaneously collected with? The uncertainty in claim 6 has rendered a proper prior art search unable to be performed. Clarification of the intended subject matter is requested.
Regarding claim 9, the phrase “each spectral power measurement” lacks proper antecedent basis. 
Regarding claim 11, the phrase “apply a shrinkage linear discrimination analysis to a frequency spectra data of selected features for classification” renders the claim indefinite. The phrase “a frequency spectra data of selected features” does not make sense. Clarification is requested as to what the phrase is intending to recite. Claim 11 also recites determining the mental state based on frequency ranges having a “high” spectral power. The term “high” is a relative term that renders the claim indefinite. The term 
Regarding claim 12, the claim recites that mental states are determined based on where features originate. Claim 11, however, recites that mental states are determined based on the spectral power of frequency ranges. It is unclear in claim 12 how exactly the mental states are determined.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 18 January 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive.  The prior art rejections of claims 1-12 have been withdrawn. While Applicant’s amendments to the claims have overcome some of the previously applied rejections under 35 U.S.C. 112(b), they have not overcome all of the previously discussed indefiniteness issues. Furthermore, some amendments have added new indefiniteness issues to the claims. The remaining indefiniteness issues can be seen in paragraph 5 above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Myrden et al. (Effects of user mental state on EEG-BCO performance – previously cited) discloses a system for a brain-computer interface comprising an output unit configured to trigger a series of mental tasks of varying difficulty levels to a patient Myrden et al. (Effects) also discusses how a patient’s mental state affects their ability to perform the tasks successfully. Myrden et al. (Feature clustering for robust frequency-domain classification of EEG activity – previously cited) teaches determining a mental state of a patient using Anxiety-based affective communication for implicit human-Machine interaction – previously cited) teaches using mental tasks, such as an anagram task and a math problem-solving task, to assess a user’s mental state. Each mental task has a varying level of difficulty ranging from easy to difficult. Berka et al. (EEG correlates of task engagement and mental workload in vigilance, learning, and memory tasks – previously cited) teaches using mental tasks, such as a grid recall task and an arithmetic task, to assess a user’s mental state, wherein at least five different difficulty levels for each task are used.
None of the prior art teaches or suggests, either alone or in combination, a system comprising a processor that classifies generated features into a mental state of a plurality of mental states in response to a series of mental tasks for the patient, wherein the mental tasks are different mental task types, in combination with the other claimed elements. It is noted that while Myrden et al. (Effects), Rani et al., and Berka et al. each teach an output unit configured to trigger a series of mental tasks, the mental tasks being different mental task types, this step is used during a training phase that trains a brain-computer interface. When the brain-computer interface is used to detect real-time changes in a patient’s mental state, only one type of mental task is output to the patient.
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandford’707 (US Pub No. 2009/0069707 – previously cited) teaches varying the difficulty level of a mental task in an EEG-BCI. Sinharay et al.’539 (US Pub No. 2016/0113539 – previously cited) teaches determining a user’s mental state using EEG signals and tasks of varying difficulty. Li’406 (US Pub No. 2017/0112406 – previously cited) teaches analyzing EEG signals to classify the degree of fatigue of a user’s brain. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791